COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


GWYNNE STRICKLAND

v.   Record No. 0224-97-2                        MEMORANDUM OPINION *
                                                     PER CURIAM
CACIQUE AND                                        JUNE 17, 1997
 TRAVELERS INDEMNITY COMPANY
 OF ILLINOIS


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Brien A. Roche; Johnson & Roche, on brief),
           for appellant.

           (Elizabeth A. Zwibel; Siciliano, Ellis, Dyer &
           Boccarosse, on brief), for appellees.



     Gwynne Strickland (claimant) contends that the Workers'

Compensation Commission (commission) erred in finding that

Cacique (employer) proved that claimant's lower back complaints

and any resulting disability were not causally related to her

compensable May 28, 1994 injury by accident.      Upon reviewing the

record and the briefs of the parties, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

commission's decision.   Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

"General principles of workman's compensation law provide that

'[i]n an application for review of any award on the ground of
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
change in condition, the burden is on the party alleging such

change to prove his allegations by a preponderance of the

evidence.'"    Great Atl. & Pac. Tea Co. v. Bateman, 4 Va. App.
459, 464, 359 S.E.2d 98, 101 (1987) (quoting Pilot Freight

Carriers, Inc. v. Reeves, 1 Va. App. 435, 438-39, 339 S.E.2d 570,

572 (1986)).   Factual findings made by the commission will be

upheld on appeal if supported by credible evidence.    See James v.

Capitol Steel Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487,

488 (1989).
     Claimant's treating orthopedic surgeon, Dr. Joseph D.

Linehan, opined that claimant's "low back pain is in no way

related to her cervical injury of 5/28/94."   Dr. Linehan's

medical records and opinions constitute credible evidence to

support the commission's decision.    "The fact that there is

contrary evidence in the record is of no consequence if there is

credible evidence to support the commission's finding."     Wagner

Enters, Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35

(1991).

     For these reasons, we affirm the commission's decision.
                                                    Affirmed.




                                  2